Warner, Judge,
concurring.
This was a motion to set-off losses sustained by the war against the plaintiff’s judgment, under the provision of the 9th section of the Act of 1870. The plaintiff demurred to the defendant’s motion, made in writing, which demurrer was overruled by the Court, and the plaintiff excepted. The decision of the majority of this Court in Cutís & Johnson vs. Hardee, does not stand in my way, because I believe the Acts of 1868 and 1870, as applicable to contracts made prior to the 1st of June, 1865, are unconstitutional and void, and the validity thereof may be tested and decided on dem/urrer to the defendant’s plea. Inasmuch, therefore, as both of these entire Acts, relating to relief of defendants as against debts contracted prior to the 1st of June, 1865, are, in my judgment, unconstitutional and void, I concur in the judgment of the Court in reversing the judgment of the Court below in this case.